ORDER
PER CURIAM:
Original proceeding.
Relator, a female minor, applies for extraordinary relief because she is being refused entry to and participation as a bareback bronc rider, in a rodeo by reason of her sex. The rodeo is being held the weekend of September 14 and 15. The application was filed September 12, 1974, and counsel was heard in oral presentation late that same afternoon and the matter taken under advisement.
*290Relator requests the issuance of an injunction and temporary-restraining order prohibiting the sponsor of the rodeo from refusing her entry in the contest as a bareback bronc rider.
The respondent district court and judge declined to afford the relief here sought and relator contends this, constituted a gross abuse of the discretionary authority of the court. The matter was filed in the district court on September 11, 1974.
This matter is now presented here as an “emergency” proceeding sufficient to invoke extraordinary remedies from this Court, ex parte, without notice, without bond and without hearing.
The foregoing statement of the issue involved makes it obvious that it is not of such an emergent nature, nor a matter of such irreparable damage so as to invoke the powers of this Court.
Accordingly, the relief sought is denied, and this proceeding is ordered dismissed.